Citation Nr: 1547912	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  15-10 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to April 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus (rated as 40 percent disabling), prostate cancer (rated as 40 percent disabling), ischemic heart disease (IHD) (rated as 30 percent disabling), tinnitus (rated as 10 percent disabling), right leg neuropathy (10 percent disabling), left leg neuropathy (10 percent disabling), hemorrhoids (non-compensable), scleroderma (non-compensable), left eyebrow scar (non-compensable), and erectile dysfunction (ED) (non-compensable), for a combined rating of 80 percent.

2.  The Veteran has a college degree and worked as a stock broker, insurance agent, and social worker.

3.  Resolving all doubt in the Veteran's favor, the competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unemployable as a result of his service-connected disabilities. 

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based 
upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for diabetes mellitus, rated as 40 percent disabling; prostate cancer, rated as 40 percent disabling; IHD, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; right leg neuropathy, rated as 10 percent disabling; left leg neuropathy, rated as 10 percent disabling; and hemorrhoids, scleroderma, left eyebrow scar, and ED, all rated as non-compensable.  The Veteran's combined schedular rating is 80 percent.

In his October 2011 claim, the Veteran reported that due to his service-connected disabilities, he was unable to perform any type of work.  According to the information provided in his Application for Increased Compensation Based on Unemployability, the Veteran left his last job (self-employment) in December 2009 due to his service-connected disabilities.

The evidence reflects that the Veteran's primary career was as an office worker in positions such as stock broker, insurance agent, and social worker.  Thereafter, the Veteran was self-employed as a consultant.  The record also indicates that the Veteran has a bachelor's degree.

During a VA genitourinary examination in August 2011, the examiner noted that other than certain side-effects from his prostate cancer and treatment, the Veteran's activities of daily living were not affected by the residuals of his prostate cancer.  However, the Veteran did report at that time that he retired partly due to the residuals of his service-connected prostate cancer.

Following a VA general medical examination conducted in June 2013, the examiner opined that the Veteran's diabetes, IHD, peripheral neuropathy, and prostate cancer residuals did "not render the Veteran unable to do sedentary employment."  The examiner did note that the Veteran's service-connected diabetes would impede his ability to do strenuous physical employment.  It was specifically noted that while the Veteran reported in his claim for service connection that tinnitus also impacted his ability to work, the examiner found that the Veteran's tinnitus and other non-compensable service-connected disabilities would not have an impact on his employment. 

Thereafter, in July 2013 the Veteran submitted a letter from his private physician, Dr. Khan.  Dr. Khan noted that the Veteran had low stamina due to his service-connected diabetes, IHD, and residuals of his prostate cancer.  Ultimately, the physician opined that it would be difficult for the Veteran to obtain and retain employment due to his service-connected conditions.

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert,   1 Vet. App. 54.  In making that determination, the Board has considered the Veteran's education, his primary employment history, and his level of disability due to his diabetes, IHD, prostate cancer, peripheral neuropathy, tinnitus, hemorrhoids, scleroderma, left eyebrow scar, and ED.  The combined effect of those disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  

Accordingly, the Board finds that the probative evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his service-connected disabilities.  Therefore, entitlement to a TDIU is granted.


ORDER

A total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


